COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 MATTHEW FLOREZ AND LEXUS                         §
 BROWN,                                                         No. 08-19-00302-CV
                                                  §
                            Appellants,                            Appeal from the
                                                  §
 v.                                                              143rd District Court
                                                  §
 PASCUAL Q. OLIBAS,                                           of Reeves County, Texas
                                                  §
                             Appellee.                        (TC# 19-07-23056-CVR )


                                          O R D E R

       Appellants have filed a motion requesting additional time to conduct a mediation.

Appellants have also requested permission to conduct mediation via videoconference. Appellee

has indicated there is no objection to this arrangement.

       As such, the motion is granted. This appeal is ABATED UNTIL NOVEMBER 2, 2020, to

provide the parties with the opportunity to mediate. Per the request of the parties, mediation will

take place over videoconference. The parties are directed to keep the Court informed in the event

the parties are able to come to an agreement.

       IT IS SO ORDERED this 21st day of September, 2020.


                                                PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.